DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that Applicant did not filed an information disclosure statement. 

Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/22/22. 
In applicant’s traversal, applicant requested that only non-elected claims 11-12, drawn to a method of preparing a vinyl-modified fluorocarbon resin, also be examined because elected independent claim 16, drawn to a method for preparing a corrosion resistant coating, has been amended to include the limitations of independent claim 11. Said traversal is not found persuasive for a number of reasons, one of which is that Applicant’s dependent claim 12 requires method of making limitations that are not found in independent claim 16. The restriction is thus made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 16 is indefinite for a number of reasons.
1) the metes and bound of the scope of applicant’s component “3 to 8 parts by weight of a filler;” and “5 to 20 parts by weight of a pigment;” are deemed to overlap each other. As way of illustration only, if the filler material is selected to be barium sulphate, see paragraph [00042] in applicant’s specification, the filler material would read on applicant’s claimed pigment component, because barium sulfate (white in color) is well known in the art to be used in white pigments, such as in combinations with titanium dioxide. Furthermore, the combination of barium sulfate and zinc sulfide is the inorganic pigment called lithopone. In any case, components such as titanium dioxide, iron oxides, carbon black etc. are all well known as color imparting filler materials for polymers, such as when carbon black is added to a polymer to make a tire.  
2) the metes and bound of the scope of applicant’s component “0.1 to 0.3 parts by weight of a defoaming agent;” and “0.1 to 0.3 parts by weight of a leveling agent;” are deemed to overlap each other. In support of said position, the Examiner makes reference to applicant’s paragraph [00047] of the specification, wherein it is disclosed that the defoaming agent preferably comprises modified polyorganosiloxane. Yet in applicant’s paragraph [00048] of the specification, it is disclosed that the leveling agent also preferably comprises modified polyorganosiloxane.
Dependent claims 17-18 are also rejected here because they are individually dependent on rejected independent claim 16. 

 Claims Free of Prior-Art Rejections
Claims 16-18 are free of any prior-art rejection because there is no single reference or a combination of references that disclose applicant’s claimed method for preparing a corrosion resistant coating which contains a minimum of 10 separate components, due to the indefinite nature of independent claim 16, within specific concentration ranges, or a minimum 12 separate components, if and when applicant overcomes the indefinite nature of independent claim 16, within specific concentration ranges. 
The closest prior-art references are deemed to be as followed.

1) CN 106675336 A, published May 17, 2017, discloses a graphene-based anticorrosive coating comprises 0.01-5 parts mass graphene, 25-70 parts mass epoxy resin, 5-15 parts mass reactive diluent, 5-30 parts mass titanium dioxide (reads on applicant’s pigment component), 5-30 parts mass barium sulfate (reads on applicant’s filler component), 5-30 parts mass zinc phosphate, 3-10 parts mass additive and 5-30 parts mass curing agent.
An independent claim discloses the preparation of graphene-based anticorrosive coating, which involves (i) adding graphene, reactive diluent, wetting agent, leveling agent, defoamer and anti-settling agent, mixing to obtain graphene slurry, (ii) adding graphene slurry, epoxy resin, titanium dioxide, barium sulfate, zinc phosphate, adhesion accelerator, drier and thixotropic agent, mixing to obtain prefabricated coating, (iii) mixing the prefabricated coating with curing agent to obtain graphene-based anticorrosive coating.
The reactive diluent is butyl glycidyl ether, tert-butyl phenol glycidyl ether, benzyl glycidyl ether, n-octyl glycidyl ether and/or O-cresol glycidyl ether. The additive is defoamer, leveling agent, wetting agent, adhesion accelerator, drier, anti-settling agent and/or thixotropic agent. The leveling agent is an acrylic leveling agent, silicone leveling agent and/or fluorocarbon compound leveling agent. The wetting agent is alkyl sulfate, sulfonate, fatty acid or fatty acid ester sulfate, carboxylic acid soap, phosphoric acid esters, polyoxyethylene alkyl phenol ethers, polyoxyethylene fatty alcohol ether and/or polyoxyethylene-polyoxypropylene block copolymer. The adhesion accelerator is a cyanoacetoxy group-containing accelerator, acetoacetic acid and/or cyclic urea-based adhesion promoter. The thixotropic agent is an amide wax, castor oil derivatives, fumed silica, organic bentonite and/or diurea. The curing agent is a Mannich base type curing agent, cardanol-modified amine curing agent, aliphatic polyamine curing agent, fatty amine adduct type curing agent and/or ketone imide curing agent. Preferred Property: The graphene is monolayer graphene or a multilayer graphene having a layer number of 2-50.
The primary patentable distinction between the disclosure of CN 106675336 A and Applicant’s independent claim 16, is that CN 106675336 A uses 25 to 70 parts by weight of an epoxy resin as the base resin component, whereas Applicant’s independent claim 16 uses 50 to 70 parts by weight of a vinyl-modified fluorocarbon resin as the base resin component. There is deemed to be no disclosure within CN 106675336 A that would motivate one having ordinary skill in the art to substitute Applicant’s vinyl-modified fluorocarbon resin for CN 106675336 A’s epoxy resin. 

2) Hintzer et al. U.S. Patent Application Publication No.: 2011/0218305 A1 discloses fluoropolymers containing one or more azide group wherein the azide group is not a sulfonyl-azide group and processes of preparing them. Dependent claim 7 claims that the fluoropolymer comprises repeating units derived from the monomers selected from vinyl fluoride, vinylidene fluoride and a combination thereof.
Hintzer et al.’s paragraph [0071] discloses a gas phase polymerization addition reaction of vinylidene fluoride (VDF) with tetrafluoroethylene (TFE) and hexafluoropropylene (HEP) under a nitrogen atmosphere using ammonium peroxodisulfate as an initiator. 
Hintzer et al. is thus deemed to disclose Applicant’s method of making the vinyl-modified fluorocarbon resin component by gas-phase addition polymerization, as set forth in Applicant’s independent claim 16. 
Nevertheless, Hintzer et al. contains no motivation to use their produced vinyl-modified fluorocarbon resins as the main resin component within a corrosion resistant coating composition that contains all of applicant’s claimed components within Applicant’s claimed concentration ranges. Furthermore, there is there is no motivation, either within Hintzer et al. and/or CN 106675336 A, to combined the disclosures of both references to substitute Hintzer et al.’s produced vinyl-modified fluorocarbon resins for CN 106675336 A’s epoxy resin component.

3) Kubo et al. U.S. Patent Application Publication No.: 2004/0242771 A1 discloses a low-temperature-decomposable engineering plastic resin composition prepared by formulating a low-temperature-decomposable engineering plastic with a fluorine-containing resin, wherein said low-temperature-decomposable engineering plastic has a melting point of not higher than 200.degree. C. and a decomposition temperature of not higher than 300.degree. C., and wherein said fluorine-containing resin is a resin comprising a fluorine-containing polymer, said fluorine-containing polymer having a fluorine atom and at least one atom species selected from the group consisting of hydrogen atom, chlorine atom, bromine atom and iodine atom, said fluorine atom and said at least one atom species being bound to a non-terminal carbon atom constituting a main chain, and said fluorine-containing polymer having substantially no polar functional groups reactive to the low-temperature-decomposable engineering plastic, see abstract.
Kubo et al.’s paragraph [0025] reads as followed: “The fluorine-containing polymers include polymers obtainable by polymerizing, as a monomer component, one or more than one fluorine-containing monomers, for example perfluoromonomers such as tetrafluoroethylene (TFE), hexafluoropropylene (HFP), perfluoro(vinyl ether) (PFVE); chlorofluorovinyl monomers, e.g., chlorotrifluoro-ethylene (CTFE); fluorine-containing vinyl monomers other than those mentioned above, e.g., vinylidene fluoride (VdF), vinyl fluoride, trifluoroethylene, a monomer represented by the following general formula (i): CH2=CX1(CF2)nX2.” 
Kubo et al.’s paragraph [0046] reads as followed: “The fluorine-containing polymer can be synthesized by polymerizing the monomer component by conventional polymerization techniques such as emulsion polymerization, suspension polymerization, solution polymerization, block polymerization, or gas-phase polymerization.” [Emphasis added]. 
Kubo et al. is thus deemed to disclose Applicant’s method of making the vinyl-modified fluorocarbon resin component by gas-phase addition polymerization, as set forth in Applicant’s independent claim 16. 
Nevertheless, Kubo et al. contains no motivation to use their produced vinyl-modified fluorocarbon resins as the main resin component within a corrosion resistant coating composition that contains all of applicant’s claimed components within Applicant’s claimed concentration ranges. Furthermore, there is there is no motivation, either within Kubo et al. and/or CN 106675336 A, to combined the disclosures of both references to substitute Kubo et al.’s produced vinyl-modified fluorocarbon resins for CN 106675336 A’s epoxy resin component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764